

EXECUTION COPY
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), by and between Design Within Reach,
Inc., a Delaware corporation (the “Company”) and John Edelman (the “Executive”),
is entered into effective as of July 28, 2014 (the “Effective Date”).
WHEREAS, on the date hereof, Herman Miller, Inc., a Michigan corporation
(“Herman Miller”) is acquiring Company;
WHEREAS, prior to the date hereof, Executive served as the President and Chief
Executive Officer of Company;
WHEREAS, the Company wishes to employ the Executive and for Executive to serve
as its Chief Executive Officer, and the Executive wishes to continue to be so
employed, subject to the terms of this Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:
1.Employment.
1.1    Term. Subject to the termination provisions hereinafter set forth, the
Company agrees to employ the Executive in accordance with the terms of this
Agreement and the Executive agrees to accept such terms of employment, effective
as of the Effective Date for a term of five (5) years (the “Initial Term”).
Following the Initial Term, the term of employment under this Agreement shall be
automatically renewed for successive one year periods (“Successive Terms”)
unless either party gives written notice of nonrenewal no earlier than sixty
(60) days and no later than thirty (30) days prior to the end of the Initial
Term or any Successive Terms, as applicable. As used herein, the word “Term”
shall mean the Initial Term and any Successive Terms, as the context may
require.
1.2    At-Will Employment. Notwithstanding Section 1.1, the Executive’s
employment with the Company shall be “at will,” and either the Executive or the
Company may terminate the Executive’s employment at any time, for any reason,
with or without Good Reason (as defined below) or with or without Cause (as
defined below); provided, that such termination is subject to the termination
provisions of Section 3 of this Agreement.
1.3    Positions. During the Initial Term and any Successive Terms, the
Executive will serve as Chief Executive Officer of the Company, reporting
directly to the Chief Executive Officer of Herman Miller. At all times during
the Initial Term and any Successive Terms, the Executive shall be entitled to
serve as a member of the Board of Directors of the Company (the “Board”) (and,
at the request of Executive, the boards of directors of any subsidiary of the
Company), and the Company shall take all actions necessary to appoint Executive
to the Board and to obtain requisite shareholder approval.
1.4    Duties. The Executive will perform such duties and functions as are
customarily performed by the Chief Executive Officer of an enterprise the size
and nature of the Company and its subsidiaries, including the duties and
functions from time to time assigned to him by the Board of Directors of the
Company (the “Board”) as are commensurate with such positions. Without limiting
the generality of the foregoing, the Executive will be responsible for all
aspects of the Company’s performance, including strategy, research and
development, business development, sales and marketing, operations,
manufacturing, corporate development, information management, finance and
corporate communications. Executive’s role with the Company will include broader
responsibilities with respect to the management of the retail business of Herman
Miller, and Executive will without additional compensation serve in such
executive, officer and director roles within the group of companies including
Herman Miller and its subsidiaries (the “Herman Miller Group”) as requested from
time to time by the Chief Executive Officer of Herman Miller provided such
positions duties and responsibilities are commensurate with the Executive’s
position as Chief Executive Officer.
1.5    Place of Performance. The Executive’s principal place of employment
throughout the Term shall be in the Stamford, Connecticut metropolitan area,
subject to reasonable travel required from time to time for business purposes.
1.6    Time Devoted to Employment. The Executive will devote his best efforts
and his full business time and services to the performance of his duties under
this Agreement (excluding periods of paid time off) and will not engage in any
other employment, occupation, consulting or other business activity that is
related to the business in which the Company is now involved or in which it
becomes involved during the Term and will not engage in any other activities
that are reasonably expected to interfere with the Executive’s duties in
accordance with this Agreement. Notwithstanding the foregoing, the Executive may
(i) engage in charitable, community service and industry association activities,
(ii) serve on the board of directors of other entities, and (iii) manage his own
finances, so long as those activities do not interfere with the performance of
his duties under this Agreement as determined by the Board. The Executive shall
be permitted to retain all compensation in respect of any of the services or
activities referred to in the preceding two sentences of this Section 1.6.
2.    Compensation. Equity. Expense Reimbursements and Benefits.
2.1    Base Salary. During the Term, the Executive shall receive an annual
salary of $450,000 (such annualized base salary amount as increased from time to
time hereinafter referred to as the “Base Salary”), paid in accordance with the
Company’s customary payroll practices as in effect from time to time (but in no
event less often than monthly)). The Board and the Executive Compensation
Committee of the Board of Directors of Herman Miller (the “Compensation
Committee”) shall review the Base Salary not less frequently than annually,
which Base Salary may be increased (but not decreased) from time to time by the
Board in its discretion, based upon the recommendations of the Compensation
Committee.
2.2    Bonus. Executive will be entitled to a cash incentive bonus on the basis
of his current plan in effect immediately prior hereto and attached as Exhibit A
hereto, provided, however, such plan shall terminate effective August 31, 2014
and payment thereunder shall be paid to Executive in a lump sum payment promptly
upon the financial closing of Company’s books for August 2014 and no later than
September 30, 2014. Effective September 1, 2014, Executive shall be eligible for
an annual cash incentive bonus calculated in accordance with the incentive bonus
plan attached as Exhibit B.
2.3    Equity Incentive Compensation. On the Effective Date, the Executive shall
be eligible to participate in the Company’s 2014 Equity Incentive Plan, a copy
of which along with Executive’s initial Option Award Agreement on 198,700 shares
are attached as Exhibit C or such successor equity compensation plans as may be
adopted by the Company from time to time.
2.4    Expenses. During the Term, the Executive will be entitled to
reimbursement by the Company for all expenses reasonably incurred by him in
connection with the performance of his duties, including, without limitation,
travel and entertainment expenses reasonably related to the business of the
Company. All expenses shall be incurred and paid in accordance with the policies
and procedures established from time to time by the Company.
2.5    Vacation. The Executive shall be entitled to not less than five (5) weeks
of paid vacation per year.
2.6    Other Benefits. During the Term, the Executive shall be entitled to
participate in any benefit plans, policies or arrangements sponsored or
maintained by the Company from time to time for its executive employees,
including paid time off, health care benefits, and 40 I(k) plan and such benefit
plans, policies or arrangements shall be no less favorable than the benefit
plans, policies or arrangements that the Company provides or makes available
from time to time to similarly situated senior executives of the Company.
Notwithstanding the foregoing, the Executive’s eligibility for and participation
in any of the Company’s employee benefit plans, policies or. arrangements will
be subject to the terms and conditions of such plans, policies or arrangements
as they apply to other senior executives of the Company. Moreover, subject to
the terms and conditions of such plans, policies or arrangements, the Company
may amend, modify or terminate such plans, policies or arrangements at any time
for any or no reason. Without limiting the foregoing, the Company shall pay the
Executive’s annual dues for the Young President’s Organization and Executive
shall be entitled to travel on business class for all travel scheduled to take
four or more hours.
2.7    Office and Support Staff. During the Term, the Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments and with secretarial and support staff, consistent with Executive’s
office and support staff in effect during Executive’s employment by Company
prior to the Effective Date.
3.    Termination.
3.1    In General. The Company may terminate the Executive’s employment at any
time by providing a written notice of a termination date pursuant to Section
3.5. The Executive may terminate his employment at any time upon written notice
to the Company specifying the termination date, which must be at least thirty
(30) but not more than ninety (90) days from the date of such notice. Upon any
termination of the Executive’s employment with the Company for any reason: (i)
the Executive (unless otherwise requested by the Board) concurrently will resign
all director, officer and other positions he holds with respect to the Company,
its subsidiaries or affiliates; (ii) the Company will pay to the Executive all
accrued but unpaid Base Salary, any unpaid portion of the Annual Bonus earned
for the prior year and all accrued and unused vacation or paid time off through
the date of termination; and (iii) except as explicitly provided in this Section
3 or otherwise pursuant to any employee benefits plan and/or the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), or any similar
state statute, all compensation and benefits will cease and neither the Company
nor any of its affiliates will have any further liability or obligation to the
Executive with respect to payments or benefits hereunder.
3.2    Termination without Cause or for Good Reason.
If the Executive’s employment by the Company ceases due to a termination by the
Company without Cause or a resignation by the Executive for Good Reason and the
Executive executes and does not revoke a general release of claims against the
Company and its affiliates in a form generally then used by the Company that is
consistent with the terms of this Agreement within sixty (60) days after such
termination of employment (a “General Release”), in addition to the payments and
benefits set forth in Section 3.1, the Company will (a) pay to the Executive,
upon the last day of such sixty (60) day period (subject to any six-month delay
required pursuant to Section 3.4), a lump sum cash amount equal to the sum of
twelve (12) months of the Executive’s Base Salary plus a pro-rated portion of
the maximum Annual Bonus for the then-current year (and any unpaid portion of
the Annual Bonus earned for the prior year) based on the number of full and/or
partial months worked by the Executive during the then-current year and (b) in
the event that the Executive elects to receive continued health care, premium
reimbursement for a period of twelve (12) months or until the date Executive
obtains alternate full-time employment pursuant to which he is covered by a
group health insurance plan or is otherwise no longer eligible for COBRA
continuation coverage, whichever first occurs.
3.2.1    For purposes of this Agreement, “Cause” means the Executive:
(a)    has engaged in conduct that constitutes willful gross neglect or willful
gross misconduct or willful gross malfeasance or fraud in the performance of the
Executive’s duties under this Agreement;
(b)    has willfully and repeatedly refused or failed to follow specific, lawful
and reasonable directions of the CEO of Herman Miller and the Board, after
written notice is delivered to the Executive by the Company specifying the
nature of the breach, and failure by the Executive to remedy the breach within
thirty (30) days of receipt of the Company’s notice;
(c)    has willfully, substantially and habitually neglected to undertake good
faith efforts to perform any material duty which is normally attached to his
position (other than any such neglect resulting from his incapacity due to
physical or mental illness), after written notice is delivered to the Executive
by the Company specifying the nature of the breach, and failure by the Executive
to remedy the breach within thirty (30) days of receipt of the Company’s notice;
(d)    has been convicted of a felony or a crime involving moral turpitude;
(e)    has willfully violated any material written policy of the Company after
receiving written notice specifying the details of such violation, unless the
Executive remedied such violation within thirty (30) days of receipt of such
written notice;
(f)    has breached any material provision of this Agreement, after written
notice is delivered to the Executive by the Company specifying the nature of
such breach, and failure by the Executive to remedy such breach within thirty
(30) days of receipt of the Company’s notice; or
(g)    has violated any statutory or common law duty of loyalty to the Company
as determined in a final and non-appealable judgment by a court of competent
jurisdiction.
3.2.2A    For purposes of this Agreement, no act or failure to act by the
Executive shall be considered ‘‘willful” unless it is done, or omitted to be
done, in bad faith or without a reasonable belief that the Executive’s action or
omission was in the best interests of the Company. Any act or failure to act
based upon authority given pursuant to a resolution of the Board or upon the
instructions of the CEO of Herman Miller or the Board or the Chairman of the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. Under no circumstances shall poor
performance of the Executive be deemed to constitute Cause.
3.2.2    For purposes of this Agreement, “Good Reason” means:
(a)    the assignment to the Executive of any duties that are inconsistent with,
or materially impair his ability to perform, the duties of his position
hereunder, or a diminution in the Executive’s duties, authority,
responsibilities or reporting relationships (after written notice is delivered
to the Company by the Executive specifying the nature of the breach, and failure
by the Company to remedy the breach within thirty (30) days of receipt of the
Executive’s notice);
(b)    a reduction by the Company of the Executive’s Base Salary or a material
reduction in the target annual incentive opportunity as of the Effective Date or
as increased thereafter, or the failure to pay when due any amounts due under
this Agreement;
(c)    a material breach by the Company of any provision of this Agreement
(after written notice is delivered to the Company by the Executive specifying
the nature of the breach, and failure by the Company to remedy the breach within
thirty (30) days of receipt of the Executive’s notice);
(d)    any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company as required by Section 5.3;
(e)    any material reduction in the kind or level of employee benefits, fringe
benefits or perquisites to which the Executive is entitled from time to time,
(other than reductions in connection with changes made to the employee benefits
plans themselves from time to time, provided such changes are applicable to all
similarly situated employees of the Company) or a failure to provide any such
benefits, fringe benefits or perquisites when due;
(f)    any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination within the meaning of Section
hereof, and, otherwise in accordance with this Agreement, which, for purposes of
this Agreement, shall be ineffective; or
(g)    the relocation of the Executive’s principal place of business outside of
the Stamford, Connecticut metropolitan area, or the assignment to the Executive
of unreasonable travel obligations.
3.3    Termination for Death or Disability. If the Board determines in good
faith that a Disability (as defined below) of the Executive has occurred during
the Term, it may provide the Executive with written notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 14th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that the
Executive shall not have returned to full-time performance of the Executive’s
duties with or without reasonable accommodation prior to the Disability
Effective Date. For purposes of this Agreement, “Disability’’ shall mean the
Executive is unable to substantially perform, with or without reasonable
accommodation, the Executive’s principal duties with the Company for ninety (90)
consecutive days as a result of incapacity due to mental or physical illness as
determined by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative, except that, if the
Executive does not agree with a determination of his Disability (or a failure to
make such determination), the question of the Executive’s Disability will be
subject to the certification of a physician jointly selected by the Executive or
the Executive’s legal representation and the Company. The costs of the physician
will be paid by the Company. If the Executive’s employment by the Company ceases
due to a termination by reason of death or Disability, then the Company will
provide to the Executive or his beneficiaries or other person described in
Section 5.3 all wages earned through the date of such termination, plus any
unpaid portion of the Annual Bonus earned for the prior year.
3.4    Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed at the time of his separation from service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (a) the expiration of the
six (6) month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in the regulations issued
under Section 409A of the Code) or (b) the date of Executive’s death. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 3.4 shall be paid in a lump sum to the
Executive without interest thereon and any remaining payments due under the
Agreement shall be paid as otherwise provided herein.
3.5    Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company shall be communicated by Notice of Termination to the
Executive in accordance with this Section 3.5. For purposes of this Agreement, a
“Notice of Termination” means a written notice authorized by the Chief Executive
Officer of Herman Miller and a majority of the Board that states the specific
termination provision of this Agreement relied upon, sets forth in reasonable
detail the facts and circumstances claimed to provide the basis for such
termination of the Executive’s employment under the provision so indicated, and
specifies the date of termination of the Executive’s employment, which (other
than for a termination by the Company with Cause) shall be not less than
fourteen (14), nor more than thirty (30) days, from the date such Notice of
Termination is received by the Executive.
4.    Restrictive Covenants. As consideration for all of the compensation and
benefits to be provided, to the Executive pursuant to this Agreement, the
Executive agrees to be bound by the provisions of this Section 4 (the
“Restrictive Covenants”). The Restrictive Covenants will apply without regard to
the reason for such termination, subject to Section 4.1.3 herein.
4.1    Covenant Not to Compete. The Executive covenants that, during the Term
and for a period of twelve (12) months thereafter (the “Restricted Period”), he
will not (except in his capacity as an employee or director of the Company) do
any of the following directly or indirectly, anywhere in the United States,
Canada, or Mexico, and each and every other country where the Business is then:
conducted by (i) the Company, or (ii) any company in the Herman Miller Group
that the Executive receives Confidential Information about or as to which he is
or has been actively involved in as an officer, director, or otherwise as a high
level executive in the Herman Miller Group (the “Restricted Territory”):
4.1.3    engage or participate in any business competitive with the Business (as
defined below);
or
4.1.4    become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in any business competitive
with the Business; provided, however, that unless such holdings materially
interfere with the Executive’s performance of his duties hereunder, Executive or
his affiliates may hold up to 4.99% of the outstanding securities of any class
of any publicly traded securities of any company and up to 4.99% of the
outstanding securities of any class of any non-publicly traded company and such
ownership shall not constitute a breach of this Section 4.1.2.
4.1.5    In the event of the Executive’s resignation without Good Reason or the
expiration of this Agreement for any reason, then, during the Restricted Period,
the Company shall, in its sole discretion, either: (i) continue to pay the
Executive’s Base Salary until the termination of the Restricted Period, at a
rate of 100% of the Executive’s Base Salary as in effect prior to the
Executive’s termination of employment, payable at the times and on such terms
consistent with the Company’s policies regarding compensation of the senior
executives employed by the Company (subject to any required six-month delay
under Section 3.4), until the Executive obtains employment with substantially
similar salary and benefits to those in effect prior to the Executive’s
termination of employment or (ii) waive the Restrictive Covenants in this
Section 4.1 and in Section 4.2.1, provided that the Company shall inform
Executive of its election of alternative (i) or (ii) at the commencement of the
Restricted Period.
4.2    Covenant Not to Solicit. The Executive covenants that, during the
Restricted Period and for twelve (12) months thereafter, he will not (except in
his capacity as an employee or director of the Company) do any of the following,
directly or indirectly, anywhere in the Restricted Territory:
4.2.1    solicit or call on for any purpose competitive with the Business any
customer, supplier, licensor, licensee, contractor, agent, representative,
advisor, strategic partner, distributor or other business relation with whom (i)
Company, or (ii) any member of the Herman Miller Group is then-engaging in the
Business and about which Executive has received Confidential Information during
his employment with the Company or has been actively involved in as an employee,
officer, director, or otherwise as a high level executive in the Herman Miller
Group or any such prospective customer, supplier, licensor, licensee,
contractor, agent, representative, advisor, strategic partner, distributor or
other person that that such company shall have identified and solicited during
the six (6) months preceding the termination of the Executive’s employment by
the Company and about which Executive has received Confidential Information
during his employment with the Company or has been actively involved in as an
employee, officer, director, or otherwise as a high level executive in the
Herman Miller organization;
4.2.2    influence or attempt to influence any employee, consultant, customer,
supplier, licensor, licensee, contractor, agent, representative, advisor,
strategic partner, distributor or other person to terminate or adversely modify
any written or oral agreement, arrangement or course of dealing with (i) the
Company or (ii) any member of the Herman Miller Group relating to the Business
and about which Executive has received Confidential Information during his
employment with the Company or has been actively involved in as an employee,
officer, director, or otherwise as a high level executive in the Herman Miller
Group; or
4.2.3    solicit for employment any person who has been employed or retained as
an executive, officer, or senior designer within the twelve (12) months
preceding the termination of the Executive’s employment with the Company for any
reason by (i) the Company or (ii) any entity in the Herman Miller Group (a)
about which Executive has received Confidential Information during his
employment with the Company, or (b) with which the Executive has been actively
involved in his capacity as an employee, officer, director, or otherwise as a
high level executive in the Herman Miller organization, except that the
Executive’s solicitation of John McPhee shall not be a breach of this Section
4.2.
4.3    Covenant Not to Make Disparaging Statements. The Executive agrees not to
make or publish any disparaging statements about Company, any member of the
Herman Miller Group or any of their respective directors, officers, agents,
employees or representatives, and the Company and Herman Miller agree not to
make or publish any disparaging statements about the Executive; provided,
however, that the foregoing shall not prohibit at any time the Company from
reporting or commenting regarding the Executive’s business or professional
conduct or actions occurring after the date of termination or the Company and/or
the Executive from testifying truthfully in any judicial or administrative
proceeding, responding truthfully to inquiries by any federal, state or local
regulators or responding to statements by the other party that are in breach of
this Section 4.3. Nothing contained in this Section 4.3 shall preclude either
the Company or the Executive from enforcing their respective rights under this
Agreement.
4.4    Confidentiality.
4.4.1    The Executive shall maintain in confidence and shall not, either during
the Term or at any time after his employment with the Company, except as
permitted under the terms of this Agreement or as otherwise agreed to by the
Company, communicate or disclose to, or use for the benefit of the Executive or
any other person or entity, any proprietary or confidential information, trade
secret or know-how belonging to the Company or any member of the Herman Miller
Group (collectively, the “Confidential Information”), whether or not such
Confidential Information is in written or permanent form, except to the extent
required to perform his duties described in this Agreement. Such Confidential
Information includes, but is not limited to, all business information, trade
secrets, information about products, processes and services, technological
information, intellectual property, confidential records, pricing information,
accounting, merchandising, or marketing information, sales techniques, client,
customer or manufacturer lists, information about client requirements, terms of
contracts with suppliers and clients, internal business procedures, business
methods used or developed by or for the Company or any member of the Herman
Miller Group, computer codes, hardware system information, planning and
financial information, product development plans, marketing plans and future
business plans, and Confidential Information of customers or other third parties
that has been disclosed to the Company in confidence.
4.4.2    Notwithstanding the foregoing, the term Confidential Information shall
not include any information that (i) is or becomes available in the public
domain, including information that is publicly known or generally utilized by
others engaged in the same business as the Company, other than as a result of a
disclosure by Executive in violation of this Agreement; (ii) is known by the
Executive prior to his employment with the Company (or any predecessor thereto)
or is developed by Executive outside the scope of his duties, on behalf of the
Company, without using any Confidential Information; or (iii) is or becomes
available to Executive from a source other than the Company, any member of the
Herman Miller Group provided that such source is not, to Executive’s actual
knowledge, prohibited from disclosing such information by a contractual or
fiduciary obligation to the Company. The foregoing obligations with respect to
the Confidential Information extends to information belonging to customers and
suppliers of the Company, any member of the Herman Miller Group who may have
disclosed such information to the Company or the Executive as a result of the
Executive’s status as an employee of the Company. Notwithstanding any provision
to the contrary herein, Executive shall be permitted to disclose Confidential
Information to the extent required to be disclosed by applicable law or legal or
regulatory process, provided that Executive shall provide the Company (to the
extent practicable and legally permissible) with prompt written notice of any
such requirement so that the Company may seek a protective order or other
appropriate remedy (at the Company’s sole expense), if it so chooses. In the
event that such protective order or other remedy is not obtained, or the Company
chooses not to seek such relief, the Executive agrees to furnish only that
portion of the Confidential Information which the Executive believes is legally
required to be disclosed and the Executive agrees to exercise reasonable efforts
to obtain assurance that confidential treatment will be accorded such
Confidential Information (provided that the Executive will not be required to
expend any monies to do so).
4.4.3    Upon the termination of the Executive’s employment, or at any time when
so requested by the Company, the Executive agrees to promptly return or destroy
all documents of the Company and any other property in the Executive’s
possession or control belonging to Company, and any other materials containing
Confidential Information, including all copies of same, and records, notes,
compilations or other matter relating thereto.
4.5    Ownership of Product Ideas and Assignment.
4.5.1    Product Ideas. The Executive will disclose to the Company, during the
Term, all Product Ideas of which the Executive becomes aware. “Product Ideas”
shall mean all ideas, inventions, copyrightable expressions, research, plans for
products or services, marketing plans, original works of authorship, know how,
trade secrets, information, data, developments, discoveries, improvements,
modifications, technology and designs, whether or not eligible for patent or
copyright protection, which relate to the Business, made, conceived, expressed,
developed, or actually or constructively reduced to practice by the Executive
within the scope of Executive’s employment solely or jointly with other Company
employees or consultants retained by Company during the Term. Product Ideas
shall not include any of the foregoing which are made, conceived, expressed,
developed, or actually or constructively reduced to practice by Executive on his
or her own time without using Company’s equipment, supplies, facilities or trade
secret information.
4.5.2    Ownership of Product Ideas and Assignment. The Executive acknowledges
and agrees that the Product Ideas and any resulting patents or trademarks shall
be the exclusive property of the Company, and that all of said Product Ideas
shall be considered as ‘‘work made for hire” belonging to the Company. To the
extent any such Product Ideas, under applicable law, may not be considered work
made for hire by the Executive for the Company, the Executive hereby assigns
and, upon its creation, automatically and irrevocably assigns to the Company,
without any further consideration, all right, title and interest in and to such
Product Ideas, including, without limitation, any copyright, other intellectual
property rights, all contract and licensing rights, and all claims and causes of
action of any kind with respect to such materials. The Company shall have the
exclusive right to use the Product Ideas, whether original or derivative, for
all purposes without additional compensation to the Executive. At the Company’s
expense, the Executive will assist the Company to perfect the Company’s rights
in the Product Ideas and to protect the Product Ideas throughout the world,
including, without limitation, promptly executing and delivering such patent,
copyright, trademark or other applications, assignments, descriptions and other
instruments and to take such actions for and on behalf of the Executive as may
be necessary to vest title to and/or defend or enforce the rights of the Company
in the Product Ideas.
4.6    Business. For purposes of this Agreement, “Business” means (i) the
business of the design, manufacture, market, distribution and sale of furniture,
lighting, textiles, rugs and accessories, for consumer and commercial markets,
at wholesale and retail levels, including, without limitation, through brick and
mortar stores, catalog, telephone and internet sales, and (ii) those other
elements of the business of the Herman Miller Group that Executive receives
Confidential Information about or as to which he is actively involved with as an
officer, director or otherwise as a high level executive in the Herman Miller
Group.
4.7    Acknowledgements. The Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company and its affiliates and that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position the Executive will hold within the Company. The Executive further
acknowledges that the Restrictive Covenants are included herein in order to
induce the Company to continue to employ the Executive pursuant to this
Agreement and that the Company would not have entered into this Agreement in the
absence of the Restrictive Covenants. Executive acknowledges that due to his
envisaged role as an executive leader with the Herman Miller Group, he will be
given access to confidential information from the entire Herman Miller Group and
that he will be given detailed insight into the Herman Miller worldwide
business.
4.8    Remedies and Enforcement upon Breach.
4.8.1    Specific Enforcement. The Executive acknowledges that any breach by
him, willfully or otherwise, of the Restrictive Covenants will cause continuing
and irreparable injury to the Company for which monetary damages would not be an
adequate remedy. The Executive shall not, in any action or proceeding to enforce
any of the provisions of this Agreement, assert the claim or defense that such
an adequate remedy at law exists. In the event of any such breach by the
Executive, the Company shall have the right to enforce the Restrictive Covenants
by seeking injunctive or other relief in any court, without any requirement that
a bond or other security be posted, and this Agreement shall not in any way
limit remedies of law or in equity otherwise available to the Company.
4.8.2    Judicial Modification. If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, such court shall have the
power to modify such provision and, in its modified form, such provision shall
then be enforceable.
4.8.3    Enforceability. If any court holds the Restrictive Covenants
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other jurisdiction within the geographic scope of such Restrictive
Covenants.
4.8.4    Disclosure of Restrictive Covenants. The Executive agrees to disclose
the existence and terms of the Restrictive Covenants to any employer that the
Executive may work for during the Restricted Period.
5.    Code Section 409A.
5.1.4    This Agreement shall be interpreted, construed and administered in a
manner that does not cause the Executive to incur federal tax liability under
Section 409A of the Code and payments and benefits under this Agreement are
intended to comply with or be exempt from the provisions of Section 409A of the
Code. If for any reason, such as imprecision in drafting, any provision of this
Agreement (or of any award of compensation, including, without limitation,
equity compensation or benefits) does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted in a manner consistent with
such intent.
5.1.5    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a ‘‘termination,” ‘‘termination of employment” or like terms shall
mean such a separation from service. The determination of whether and when a
separation from service has occurred for purposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-l(h) of the
Treasury Regulations.
5.1.6    Any reimbursements and in-kind benefits provided under this Agreement
that constitute deferred compensation within the meaning of Code Section 409A
shall be made or provided in accordance with the requirements of Code Section
409A, including, without limitation, that (i) in no event shall any fees,
expenses or other amounts eligible to be reimbursed by the Company under this
Agreement be paid later than the last day of the year next following the year in
which the applicable fees, expenses or other amounts were incurred; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits that the
Company is obligated to pay or provide, in any given year shall not affect the
expenses that the Company is obligated to reimburse, or the in-kind benefits
that the Company is obligated to pay or provide, in any other year; (iii) the
Executive’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Executive’s remaining
lifetime.
5.1.7    For purposes of Section 409A of the Code, the Executive’s right to
receive any installment payments shall be treated as a right to receive a series
of separate and distinct payments. In no event may the Executive, directly or
indirectly, designate the year of any payment to be made under this Agreement,
to the extent such payment is subject to Code Section 409A.
5.2    Limitation on Payment and Benefits. Notwithstanding any provision of this
Agreement to the contrary, in the event that any amount or benefit to be paid or
provided under this Agreement or otherwise to the Executive constitutes a
“parachute payment’’ within the meaning of Section 280G of the Code (as
determined after considering any mitigating factors including, without
limitation, a non-competition valuation), and but for this provision, would be
subject to the excise tax imposed by Section 4999 of the Code, then the totality
of those amounts payable under Section 3.2.l of this Agreement shall be either:
(a) delivered in full, or (b) delivered as to such lesser extent which would
result in no portion of such payments and benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income and employment taxes and
the excise tax imposed by Section 4999 of the Code (and any equivalent state or
local excise taxes), results in the receipt by the Executive on an after-tax
basis, of the greatest amount of such payments and benefits, notwithstanding
that all or some portion of such amount may be taxable under Section 4999 of the
Code. Unless the Company and the Executive otherwise agree, any determination
required under this provision shall be made in writing by a firm of independent
public accountants selected by the Executive and reasonably acceptable to the
Company (the “Accountants”), whose determination shall be conclusive and binding
upon the Executive and the Company for all purposes. The Company and the
Executive agree to furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this provision. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this provision. Any
reduction of any amount required by this provision shall occur in the following
order: (1) reduction of cash payments to the Executive under Section 3.2.l(a) of
this Agreement or otherwise; and (2) reduction of other benefits paid or
provided to the Executive under Section 3.2.l (b) of this Agreement or
otherwise.
5.3    Other Agreements. The Executive represents and warrants to the Company
that there are no restrictions, agreements or understandings whatsoever to which
he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or the
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by the Executive of his duties under this Agreement.
5.4    Successors and Assigns. This Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, and the Company shall require any such successor to expressly assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place, or, in the event the Company remains in existence,
the Company shall continue to employ the Executive under the terms hereof. No
rights or obligations of the Company under this Agreement may otherwise be
assigned or transferred by the Company. As used in this Agreement, the “Company”
shall mean the Company and any successor to its business and/or assets which
assumes or is obligated to perform this Agreement by contract, operation of law
or otherwise. This Agreement shall inure to the benefit of and be enforceable by
the Executive and his personal or legal representatives, executors, estate,
trustee, administrators, successors, heirs, distributees, devisees and legatees.
The Executive may not assign this Agreement or any rights hereunder, or delegate
his duties under this Agreement, without the prior written consent of the
Company; however, in the event of the death of the Executive, all rights to
receive payments hereunder shall become rights of the Executive’s devisee,
legatee or other designee or the Executive’s estate.
5.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of laws.
5.6    Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in New York, New York through Judicial Arbitration & Mediation
Services/Endispute (“JAMS”) under the then existing JAMS arbitration rules.
However, nothing in this Section is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arb*ation. The Company will pay the direct costs and
expenses of any such arbitration, including the fees and costs of the
arbitrator. Each party in any such arbitration shall be responsible for its own
attorneys’ fees and related costs and necessary disbursements; provided,
however, that in the event one party refuses to arbitrate and the other party
seeks to compel arbitration by court order, if such other party prevails, except
as may be prohibited by law, it shall be entitled to recover reasonable
attorneys’ fees and related costs and necessary disbursements; and provided
further, however, that if the Executive is the prevailing party in the
arbitration, the Executive shall be entitled to recover reasonable attorney’s
fees and related costs and necessary disbursements.
5.7    Indemnification; Directors’ and Officers’ Liability Insurance. During the
Term and thereafter, the Company shall indemnify the Executive to the fullest
extent permitted and/or required by law for actions or omissions of the
Executive during the Term as an officer, director or employee of the Company (or
any of its affiliates) or as a fiduciary of any benefit plan of the foregoing,
including, but not limited to, if the Executive is made a party, or compelled to
testify or otherwise participate in any action, suit or proceeding, by reason of
the fact that he is or was an officer, director or employee of the Company (or
any of its affiliates) or as a fiduciary of any benefit plan of the foregoing.
The Company will promptly advance to the Executive expenses incurred or to be
incurred by him, including reasonable attorneys’ fees, to defend any
indemnification-eligible proceeding prior to its final disposition, after
receipt by the Company of a written request from the Executive for such advance,
together with documentation reasonably acceptable to the Board, subject to an
undertaking by the Executive to pay back any advanced amounts for which it is
determined that the Executive was not entitled to indemnification. If the
Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which the Executive may request indemnity under this provision, the Executive
shall give the Company prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive’s right to indemnification.
The Company shall be entitled to assume the defense of any such proceeding, and
the Executive shall cooperate with such defense. During the Term (and thereafter
for the period of any applicable statute of limitations), the Company and its
Affiliates shall cover the Executive under its directors’ and officers’
liability insurance policy to the extent it and its Affiliates covers its other
officers and directors.
5.8    No Mitigation; No Set-Off. In the event of any termination of the
Executive’s employment, he shall be under no obligation to seek other employment
or take any other action by way of mitigation of the amounts payable, or
benefits provided, to the Executive under any of the provisions of this
Agreement. The Company’s obligation to make the payments, and provide the
benefits, provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by (a) any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Executive or others, or (b) any remuneration or benefits
attributable to any subsequent employment with an unrelated person, or any
self-employment, that the Executive may obtain. Any amounts due under Section 5
are considered reasonable by the Company and are not in the nature of a penalty.
5.9    Waivers; Separability. The waiver by either party hereto of any right
hereunder or any failure to perform or breach by the other party hereto shall
not be deemed a waiver of any other right hereunder or any other failure or
breach by the other party hereto, whether of the same or a similar nature or
otherwise. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived. If any provision of this Agreement
shall be declared to be invalid or unenforceable, in whole or in part, such
invalidity or unenforceability shall not affect the remaining provisions hereof
which shall remain in full force and effect.
5.10    Notices. All notices and communications that are required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered personally or upon mailing by registered or certified mail,
postage prepaid, return receipt requested, as follows:
If to Company, to:
c/o Herman Miller, Inc.
855 East Main Street
Zealand, MI 45464
Attention: Tim Lopez
Facsimile: (616) 654-7221
With a copy to:
Foley & Lardner LLP
Attention: Kevin D. Makowski
777 East Wisconsin Avenue
Milwaukee, WI 53202
Tel: 414-297-5637
Fax: 414-297-4900
If to the Executive, to:
John Edelman
133 Spring Valley Road Ridgefield, CT 06877
Tel: 203-438-3955
With a copy to:
White & Case LLP
Attention: Nazim Zilkha
1155 Avenue of the Americas
New York, NY l 0036
Tel: (212) 819-8998
Fax: (212) 354-81 13
Or to such other address as may be specified in a notice given by one party to
the other party hereunder.
5.11    Entire Agreement; Amendments. This Agreement and the referenced Equity
Plan and agreements contain the entire agreement and understanding of the
parties with respect to the Executive’s employment, and supersede and replace
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to the subject matter, including but not limited to the
Employment Agreement, dated as of December 14, 2009, by and between DWR and the
Executive. This Agreement may not be changed or modified, except by an agreement
in writing signed by each of the parties hereto.
5.12    Withholding. The Company will withhold from any payments due to the
Executive hereunder, all taxes, FICA or other amounts required to be withheld
pursuant to any applicable law.
5.13    Headings Descriptive. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
5.14    Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed to be an original, but all of which together will
constitute but one and the same instrument.
[This space left blank intentionally; signature page follows]
IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the Effective Date.
DESIGN WITHIN REACH, INC.


By:     
Name:     
Title:     
Date:     




    
John Edelman
Date:     


EXHIBIT A
INTERIM BONUS PLAN
See Attachment.
EXHIBIT B
FISCAL YEAR 2015 BONUS PLAN
Effective September 1,2014, Executive shall be eligible for an annual cash
incentive bonus for fiscal year 2015 calculated in accordance with the HM
Springboard, Inc. Executive Incentive Cash Bonus Plan (the “Plan”). For purposes
of calculating Executive’s Earned Bonus under the Plan:
•
Plan EBITDA for the Plan Year shall be agreed to by Executive and the Company on
or before August 11, 2014.

•
Executive’s Target Bonus Percentage shall be 60%

•
The Bonus Interval shall be an amount equal to 20% of Plan EBITDA

•
Any Earned Bonus shall be pro rated for the partial Plan Year from September
1,2014 through May 31,2015

Any Earned Bonus shall be paid 75% in the form of cash and 25% in the form of
shares of HM Springboard’s common stock, par value $0.001 per share, which shall
be subject to the terms and conditions set forth in the Stockholders’ Agreement
between Executive and HM Springboard, Inc.. The number of shares issued with
respect to any Earned Bonus shall be based on the fair market value of the
common stock as established by the then most recent Annual Appraisal (as defined
in the Stockholders’ Agreement) or Alternative Appraisal (as defined in the
Stockholders’ Agreement)
EXHIBIT C
EQUITY INCENTIVE PLAN












































